In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-13-0047-CR
                           ________________________
                                       
                       DAVID KENDELL GOSSETT, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                                       
                    On Appeal from the 47th District Court
                             Randall County, Texas
         Trial Court No. 23,788-A, Honorable Dan L. Schaap, Presiding 

                                       
                                 March 5, 2013
                                       
                              MEMORANDUM OPINION
                                       
                Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                                       
Appellant, David Kendell Gossett, appeals his conviction for unauthorized use of a vehicle.  The certification of right to appeal executed by the trial court states that this is a plea bargain case and the defendant has NO right of appeal and the defendant has waived the right of appeal.  This circumstance was brought to the attention of appellant and opportunity was granted him to obtain an amended certification entitling him to appeal.  No such certification was received within the time we allotted.  Having received no amended certification, we dismiss the appeal per Texas Rule of Appellate Procedure 25.2(d).

Per Curiam

Do not publish.